The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       June 5, 2015

                                   No. 04-14-00894-CR

                               Adam Paul EANNARINO,
                                      Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR8490
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Permit Brief that Exceeds the Prescribed Word Limit is
hereby GRANTED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court